DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 12/10/2020 has been received and entered into the application file.  All arguments have been fully considered.  The status of each prior grounds of objection/rejection is set forth below.  

Election/Restrictions
Applicants previously elected Group 2, drawn to a method of isolating HybHP cells from a mammalian liver using one or more antibodies.  Claims 5-7 and 10 read on the elected invention.  
Claims 8, 9, 11, 12 and 15-24 remain withdrawn from consideration, pursuant to 37 CFR 1.142(b) as being directed to non-elected inventions, there being no allowable generic or linking claim at this time.  It is reiterated that the ‘shared technical feature’ (being an HybHP cell) does not provide a contribution over the art, in view of, at least, Dorrell et al (Genes Dev, 2011). 

Claim Interpretation
The claims refer to “hybrid hepatocyte (HybHP) cells”.  This application is the first use of the term “HybHP cell”.  The HybHP cells are broadly described in the instant specification as expressing at least one first protein marker specific to liver ductal (DC) cells and expressing at least one second protein marker specific to conventional hepatocytes (cHP) cells (See ¶0078).  Those genes listed in bold italics in Tables 1 and 3 are examples of marker genes that are specific to DC and which are also markers of HybHP.  Table 2 lists examples of marker genes that are specific to cHP that are also markers of HybHP.  
The specification describes several different phenotypes which satisfy the definition of HybHP:
¶0083: In one embodiment, HybHP cells express [DC marker] Sox9 and [cHP marker] HNF4α
¶0084: In one embodiment, HybHP cells express [DC markers] Sox9, Opn and CK19, and are negative for [cHP marker] HNF4α.


Claim 5 is directed to a method of purifying HybHP cells from a normal mammalian liver.  “Normal” mammalian liver is interpreted as meaning physiologically normal, as in non-diseased or damaged.  The method comprises, inter alia, combining a single-cell suspension created from normal mammalian liver with (i) a least one first antibody that specifically binds to a plasma membrane first protein marker of DC, and (ii) at least one second antibody that specifically binds to a second protein marker of cHP.  The first protein marker of DC cells and the second protein marker of cHP cells must also be expressed/present on/within the HybHP cells, so that the binding results in a first antibody-HybHP cell-second antibody conjugate.  Claim 5 does not require that the plasma membrane first protein marker be selective for DC, nor that the second protein marker be selective for cHP.  
Table 3 of the specification lists 77 genes that encode for proteins that are expressed on the surface of HybHP cells.  Table 3 of the specification states that the first 64 of those 77 genes are also expressed in DCs. Thus, the plasma membrane first protein marker of DC cells can be one of the proteins encoded by the first 64 genes listed in Table 3.  The plasma membrane first protein marker of DC cells can alternatively be any other protein marker that is expressed on the plasma membrane of DC cells and on HybHP cells, but which is not listed in Table 3.
Table 2 of the specification lists 286 genes that encode for proteins that are expressed by both cHP and HybHP.  Thus, the second protein marker of cHP can be any protein encoded by any of the 286 genes listed in Table 2.  The second protein marker of cHP can alternatively be any other protein marker that is expressed on/in cHP, such as HNF4α, HNF1α, Opn, Sox9, HNF1ß (all shown to be expressed by cHP, see Fig. 5D), Agxt211 and/or Aqp4 (both shown to be expressed by cHP, see Fig. 13D).  The claim does not require the second protein marker of cHP cells to be a plasma membrane protein.  

Claim 6 requires the second protein marker of cHP cells to be overexpressed in HybHP cells compared to cHP cells.  The specification discloses the following proteins as proteins which are expressed in both cHP cells and HybHP cells, and which are overexpressed in HybHP cells compared to cHP cells: HNF4α, HNF1α, Opn, Sox9, HNF1ß (Fig. 5D), Agxt211 and Aqp4 (Fig. 13D).  It is noted that though Table 1 of the specification lists out genes that are “upregulated” in HybHP cells compared to cHP cells, per the statement of Dr. Font-Burgada in the second protein markers of cHP cells. 

Claim 7 requires the second protein marker of cHP cells to be under expressed in HybHP cells compared to cHP cells.  Table 2 of the specification discloses genes that encode for proteins that are expressed in both cHP and HybHP, yet at a lower level in HybHP cells compared to cHP cells.  It is noted none of the genes from Table 2 are also present in Table 3, which means that none of the proteins which may be the ‘second protein marker of cHP cells that are under expressed in said HybHP cells compared to cHP cells’ are surface marker proteins.  All are intracellular proteins, thus to label these proteins using antibodies that specifically bind to the second protein would require permeabilizing the HybHP cell.

Claim 10 is directed to a method of purifying HybHP cells from a normal mammalian liver.  Normal is interpreted as above, as meaning physiologically normal.  The method comprises, inter alia, substantially removing DC from a single cell suspension, so as to form first population of cells comprising conventional hepatocytes and HybHP cells.  The term ‘substantially removing’ is interpreted as meaning a removing substantially all DC are removed from the single-cell suspension.  Removing substantially all DC still permits for a small number of residual DCs to remain.  The removal of DC may be via any method, but cannot result in simultaneous removal of HybHP cells (i.e. the removing of DC cannot be via a method that would remove cells on the basis of a marker shared by DC and HybHP).  The method further comprises combining the first population of cells with at least one first antibody that specifically binds to a plasma membrane first protein marker of DC.  The plasma membrane first protein marker of DC must also be expressed/present on/within the HybHP cells, so that the ‘combining’ results in formation of a first-antibody-HybHP cell conjugate.  Thus, the plasma membrane first protein marker of DC cells can be one of the proteins encoded by the first 64 genes listed in Table 3.  The plasma membrane first protein marker of DC cells can alternatively be any other protein marker that is expressed on the plasma membrane of DC cells and on HybHP cells, but which is not listed in Table 3.

Declaration under 37 CFR 1.132

	Point 3: Dr. Font-Burgada lists the four populations of cells identified by Isse et al as hybrid cells (in the same order as typed out by the Examiner- these cell types will be referenced as 1st-4th hybrid cells, respectively), yet Dr. Font-Burgada states that only the 3rd and 4th “hepatocyte-type” populations are arguably the same as the HybHP cells of the instant claims.  	
	Point 4: Dr. Font-Burgada states the 1st and 2nd hybrid cells do not read on HybHP cells of the instant invention, but rather epithelial bile duct cells based on morphology and expression markers reported by authors.  
	In response to this point: Given the broad definition of HybHP cells in the instant application (see Claim Interpretation, above), the 1st and 2nd hybrid cells of Isse et al do read on HybHP cells.  Isse et al specifically identify the cells as hybrid cells, and the cells express ductal cell marker CK19 and conventional hepatocyte marker HNF4α.  
	Point 5: Dr. Font-Burgada states the 3rd and 4th hybrid cells do not have markers that provide any meaningful way to isolate HybHP cells because HNF1ß, and HNF4α are transcription factors that are not located on the plasma membrane.
	In response to this point: the claims do not require the marker of conventional hepatocytes to be expressed on the plasma membrane.  The claims do not require the HybHP to be isolated in a viable state.  The rejection of record is based on a finding that it would have been prima facie obvious to permeabilize the cells, and stain for the transcription markers HNF1ß and/or HNF4α.  It is noted that the specification does not disclose any marker of conventional hepatocytes expressed on the plasma membrane of HybHP cells. As such, the instant specification is likewise only enabled for methods wherein the cells are permeabilized and stained for transcription factors or other intracellular proteins (such as Sox9).  

Status of Prior Rejections/Response to Arguments
RE: Rejection of claims 5, 7 and 10 under 35 USC 103 over Tanimizu et al, in view of Zhu et al:
	Applicants traverse the rejection on the grounds that the reference fails to teach or suggest all limitations of the instant claims, specifically that Tanimizu et al does not teach or suggest using normal liver.  Applicants assert Tanimizu et al teaches using DDC-injured livers, which are not normal livers.  Applicants further assert that Tanimizu et al use livers from transgenic mice, which are not normal livers.
	In response, it is agreed that the Tanimizu et al use DDC-injured livers, which are not normal livers.  This argument is found persuasive.  However, it is not conceded that transgenic livers are outside the scope of normal livers.  

	Applicants further traverse on the grounds that Tanimizu et al purify cells from the NPC fraction of liver, which does not contain HybHP.
	In response, there is nothing in the claims nor specification to require the HybHP be from the parenchymal fraction of liver (or otherwise to require that HybHP cannot be from the NPC fraction of liver).  HybHP is interpreted as covering any cell that expresses at least one marker of a cHP and at least one marker of a liver ductal cell.  This argument is not found persuasive.

	Applicants further traverse on the grounds that Tanimizu et al fails to teach including an antibody that specifically binds to a second protein marker of conventional hepatocytes.
	In response, the most recent rejection of record specifically addressed why it would have been prima facie obvious to have used antibodies against any of conventional hepatocyte cell markers HNF4α, G6Pc, Gys2, and TAT.  This argument is not found persuasive. 

	Applicants further traverse on the grounds that Tanimizu et al fail to teach using at least one antibody that specifically binds to a plasma membrane first protein marker of liver ductal cells. 
	In response, it is agreed that Tanimizu et al does not teach use of any antibody against a plasma membrane protein of DC cells.  The argument, in combination with the claim amendment, is found persuasive.  However it is noted that the previous rejection of record did address how labeling of intracellular protein Sox9 would have been feasible by permeabilizing the cells.  It is noted the claims do not require the HybHP cells to remain viable.

	Applicants further traverse on the grounds that the references fail to provide motivation or reasonable expectation of successfully arriving at the claimed invention.  Specifically, Applicants it would not have been obvious to attempt to isolate the hybrid cells of Tanimizu et al from normal livers because there was no evidence that these hybrid cells existed in normal livers. 
	In response, this argument is found persuasive.  Tanimizu et al use DDC-injured livers, and make no comment or implication as to whether the same cells exist in normal (non-injured) livers.

	Overall, at least some of Applicants’ arguments (in combination with claim amendments) are persuasive, and so the rejection is withdrawn.

RE: Rejection of claims 5, 6, and 10 under 35 USC 103 over Isse et al, in view of Zhu et al:
	A typographical error was made in the rejection of claim 10.  For clarity of record, the previous rejection of claim 10 is reproduced here with the correction noted in bold text:
Regarding claim 10: The teachings Isse et al and Zhu et al, as set forth above, render obvious:
digesting human liver tissue to obtain a single cell suspension, which reads on a) preparing a single-cell suspension from mammalian liver;
permeabilizing and labeling the liver cell suspension with labeled antibodies against CK19, HNF1ß and HNF4α, will read on c) combining said first population of cells with at least one first antibody (e.g. anti-HNF1ß antibody) that specifically binds to a first protein marker of liver ductal cells (HNF1ß), wherein said combining is under conditions for specific binding of said at least one first antibody to said first protein marker, and wherein said specific binding produces a first composition that comprises a first antibody-HybHP cell conjugate;  
performing a first round of FACS to remove cells that are CK19+ [sic: CK19-] will read on step b) as selection of CK19- cells will substantially remove ductal cells from said single-cell suspension to obtain a first population of cells that contains conventional hepatocytes and HybHP cells, and then performing subsequent rounds of FACS to gate for HNF1ß and HNF4α double positive cells at different expression levels will read on step d) isolating said first antibody-HybHP cell conjugate from said first cell population, thereby producing a second population of cells that comprises a HybHP cell (CK19-/HNF1ß+/HNF4+ cells).
Selection of the particular order of application of labeled antibodies and/or performance of flow cytometry separation/gating strategies are considered obvious variations that do not represent patentable distinction. 

Applicants have traversed the rejection on the grounds that Isse et al fail to teach isolating the hybrid cells.
	In response, this is not found persuasive.  The rejection addresses that, though Isse et al does not isolate the cells, isolation via means known in the art would have been prima facie obvious for the purpose of further evaluation of the cells. 
	
	Applicants further traverse on the grounds that all 4 of the hybrid cell populations identified by Isse et al are either a different cell type from the recited HybHP cells, or are characterized by transcription factors (not proteins located on the plasma membrane).  
	In response, all 4 of the hybrid cell populations identified by Isse et al meet the definition of HybHP cell set forth by the instant application, which is: a cell that expresses at least one ductal cell marker and at least one marker of a conventional hepatocyte.  Each of the 4 hybrid cell populations of Isse et al express at least one ductal cell marker (e.g. CK19 and/or HNF1ß) and at least one conventional hepatocyte marker (e.g. HNF4α).  Furthermore, it is noted that the claims do not require the method to involve an antibody that specially binds to a plasma membrane second protein marker of conventional hepatocytes, rather any protein marker of a conventional hepatocyte may be used- including the transcription factor HNF4α.  The claim does not exclude methods which involve permeabilizing the cells to permit use of antibodies that bind to intracellular proteins, such as transcription factor HNF4α.  The claim does not require the method to result in isolation of a viable HybHP.  Therefore the argument is not found persuasive.  
	The rejection is maintained over claims 5 and 6 as the claims.

	The rejection over claim 10 is withdrawn on the basis of the amendment to claim 10 to require the first antibody to be an antibody that binds to a plasma membrane protein first protein marker of DC cells.  The modified method of Isse et al involved use of an anti-CK19 antibody to remove all CK19+ cells (which would remove the DC cells), then use of anti-HNF1ß to isolate CK19-/HNF1ßweak/HNF4αstrong hepatocyte-type cells with an oval-shaped nucleus (the 3rd hybrid cell of Isse et al) or CK19-/HNF1ßweak/HNF4αstrong hepatocyte-type cells with a large, round, otherwise typical, hepatocyte nucleus (the 4th hybrid cell of Isse et al).  This method no longer meets the current claim limitations, as HNF1ß is not a plasma membrane protein marker of DC cells.  The method would not successfully isolate any of the hybrid cells if the HNF1ß was used as the marker by which to initially remove DC cells, as all 4 populations express HNF1ß.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Isse et al (Hepatology, 2013), in view of Zhu et al (US 2015/0175962).
Isse et al perform tissue-tethered cytometric analysis of normal human liver sections.  The tissue-tethered cytometric analysis involves labeling of formalin-fixed, paraffin-embedded tissue sections for various protein markers using quantum dot immunolabeling, and then analyzing using cytometry software programs.  Isse et al identify a variety of hepatocyte-biliary epithelial cell (BEC) hybrid cells at the periportal regions, characterized by co-expression of HNF1ß (a BEC marker) and HNF4α (a hepatocyte marker).  BEC marker CK19 expression was also characterized in these cells.  Isse et al report four populations of hybrid cells were observed: 
CK19+/HNF1ßstrong/HNF4αweak BEC-type cells;
CK19weak/HNF1ßstrong/HNF4αweak BEC/CH-type cells;
CK19-/HNF1ßweak/HNF4αstrong hepatocyte-type cells with an oval-shaped nucleus; and
CK19-/HNF1ßweak/HNF4αstrong hepatocyte-type cells with a large, round, otherwise typical, hepatocyte nucleus (See Isse et al, Pg. 1638-1640, Fig. 5).  

The CK19+/HNF1ßstrong/HNF4αweak BEC-type cells of Isse et al read on HybHP of the instant claims, as they express at least one liver ductal cell marker (CK19 and HNF1ß) and at least one conventional hepatocyte cell marker (HNF4α).  The fact that the cells are described as “BEC-type cells” does not negate the fact that the cells satisfy the broad definition of HybHP cells (being ‘a cell expressing at least one first protein marker of liver ductal (DC) cells and expressing at least one second protein marker of conventional hepatocytes (cHP) cells’ (See instant specification at ¶0011)).
The method of Isse et al differs from the instant claims in that Isse et al does not isolate the hybrid cells. 
However, it is submitted it would have been prima facie obvious to one having ordinary skill in the art, at the time the invention was made, to have gone on and purified the hybrid cells identified by Isse et al for further evaluation.  Isse et al discloses identifying phenotypes of the hybrid cells.  Means for purifying cells based on phenotype using means such as FACS were well known in the art.  For example, Zhu et al disclose means for isolating liver cells, comprising enzymatically digesting liver tissue, permeabilizing the cells, labeling the cells with antibodies against the desired proteins, and then performing FACS to isolate the desired cells (See Zhu et al, ¶0318).  Given the information regarding phenotypes of Isse et al, one would have been able to isolate the CK19+/HNF1ßstrong/HNF4αweak BEC-type hybrid cells by labeling the dissociated liver cells with antibodies against CK19, HNF1ß and HNF4α, and then performing FACS. One would have had a reasonable expectation of successfully being able to purify the hybrid cells using FACS because the hybrid cells have unique hybrid phenotypes that will permit their purification from liver tissue, and because immunolabeling and FACS are well within the purview of the artisan of ordinary skill.  

Regarding claim 5: The teachings of Isse et al and Zhu et al, as set forth above, renders obvious:
digesting human liver tissue to obtain a single cell suspension, which reads on a) preparing a single-cell suspension from mammalian liver;
permeabilizing and labeling the cells with labeled antibodies against each of CK19, HNF1ß and HNF4α, which reads on b) combining said single-cell suspension with i) at least one first antibody (anti-CK19) that specifically binds to a first plasma membrane protein marker of liver ductal cells (CK19), and ii) at least one second antibody (anti-HNF4α) that specifically binds to a second protein marker of conventional hepatocytes (HNF4α), thereby producing a first composition that comprises a first antibody-HybHP cell-second antibody conjugate; and
performing FACS to purify the hybrid cells that express both CK19 and HNF4α, which reads on c) isolating said first antibody-HybHP cell-second antibody conjugate from said single cell suspension, thereby producing a second composition that comprises a purified HybHP cell.  
Regarding claim 6: Isse et al report the HNF1ß/HNF4α double positive cells express HNF4α at greater levels than hepatic cells (See Isse et al, Pg. 1639, Fig. 4C).  Thus, HNF4α reads on a marker of cHP that is overexpressed in said HybHP cells compared to cHP cells.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 10 is allowed.

Additional Art Referneces
	The following reference is made of record, though it is not relied upon for a rejection:
Hu et al, US Patent 10683484.  Hu et al disclose liver stem cells that express markers of DC, such as Sox9, EpCAM, KRT19, and markers of cHP, such as HNF4α and HNF3ß (see claim 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633